Citation Nr: 9931135	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  96-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for PTSD and assigned a 10 percent 
evaluation.  VA received the veteran's notice of disagreement 
in September 1995, and a statement of the case was issued 
later that month.  In January 1996, VA received the veteran's 
substantive appeal and request for a personal hearing.  The 
veteran appeared and testified before a hearing officer at 
the RO in April 1996.  In an August 1996 decision, an 
increased rating of 30 percent was assigned.  As a 30 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).  In March 1998, the Board remanded the case for 
further development. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD produces not more 
than definite social and industrial impairment, with 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships; but without flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impairment of short- and long-term memory, and impairment of 
judgment and abstract thinking. 





CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective since November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The post-service records show that the veteran and his spouse 
at the time, underwent marital counseling from 1989 to 1990, 
and that he was treated for anxiety with depression in 
November 1993.  VA records show that from June to September 
1994, the veteran was treated for PTSD and alcohol abuse.  

In July 1994, a VA social survey was conducted for the 
purpose of a PTSD evaluation.  At that time, the examiner 
pointed out that excessive drinking is a way many veterans 
cope with PTSD.  The veteran reported that his appetite was 
fair, and his sleeping was disturbed with an interrupted 
pattern.  He noted that he slept better when he drank.  He 
experiences cold sweats on a regular basis, and intrusive 
thoughts of Vietnam.  He has difficulty with loud noises, and 
experiences a lack of interest in activities he used to 
enjoy.  The examiner opined that there were some strong 
elements of PTSD which were masked by the veteran's alcohol 
abuse.  

The veteran was afforded a VA examination in August 1994.  
The following findings were noted: impaired sleep, and he did 
not sleep more than two and one half to three hours per 
night; constant nightmares, flashbacks, nightsweats, and 
intrusive thoughts in the daytime; erratic appetite; 
concentration dropping off when under stress; no social life, 
and moderate adjustment in the community emotionally; 
hyperalert reactions to loud noises; organized thought 
processes, with no overt signs of psychosis; no auditory or 
visual hallucinations; adequate memory for recent and remote 
events; adequate reasoning, insight, and judgment as far as 
daily activities are concerned; and used alcohol to medicate 
PTSD symptoms, but not abusing much at that time.  The 
examiner determined that he was competent to handle his 
financial affairs.  It was also noted that the veteran 
sustained six skull fractures in a car accident in 1986, but 
there was no brain damage.  He was employed as a safety 
inspector.  He has intrusive thoughts during the daytime.  
The examiner diagnosed PTSD, chronic, delayed.  

By rating action of July 1995, service connection for PTSD 
was established.  The disability was rated as 10 percent 
disabling, effective February 16, 1994.  

VA treatment records show that the veteran received ongoing 
treatment for PTSD, depression and episodic alcohol abuse for 
a period from 1995 to 1997.  It is noted in the records that 
the veteran needed to work on his coping skills, and 
controlling his anger.  Anxious mood and depression were 
apparent, but improved as the treatment progressed.  The 
veteran was described as oriented, alert and in good contact.  
The veteran reported continued difficulties with sleep 
disturbance, and expressed his uncertainty with regard to his 
employment situation.  In an April 1997 record entry, it was 
noted that the veteran's depression increased when he ran out 
of his prescribed Prozac.  

During his April 1996 hearing, the veteran testified that he 
had been treated on a biweekly basis for two years, and his 
medication had helped.  He pointed out that he experiences 
symptoms such as depression, lethargy, confusion, nightmares, 
flashbacks, disrupted sleep.  Regarding the sleep 
disturbance, he testified that he would wake up about every 
hour and a half during the night.  He slept for longer 
periods when he was drinking, but he no longer does that.  He 
also pointed out that the medication he takes helps him get 
four to five hours of sleep each day, but he only gets a 
maximum of an hour and a half to two hours at any given time.  
He indicated that he had an apartment, and made child support 
payments.  He testified that he had his alcohol problem under 
control.  He stopped going out with friends because he went 
out with them when he was drinking, and it would lead to 
trouble.

Regarding work, he testified that he was employed full-time.  
He felt that his supervisor was personally after him, and he 
would take a lot of time off from work.  Other than a four 
week suspension, he missed an average of four weeks of work 
due to PTSD.  He submitted copies of a March 1995 notice 
regarding a six week suspension without pay due to charges of 
misconduct, and another written instruction from January 
1996.  The January 1996 written instruction from his employer 
covered areas such as the completion of his work, procedures 
for requesting leave, placement on mandatory medical for 90 
days, and modifying his behavior towards his supervisors and 
coworkers.  The veteran testified that the improper behavior 
and attitude his employer complained of, could be attributed 
to his PTSD.  He indicated that until his PTSD emerged, he 
did not have a history of difficulty with employers.  
However, he did notice problems when he went through his 
divorce. 

In letters to the veteran's employer dated in August 1995 and 
March 1996, a VA psychologist reported that the veteran was 
receiving treatment for his PTSD on a regular basis.  In 
March 1996, it was noted that over the past weekend and 
several days, the veteran experienced an acute exacerbation 
of PTSD symptoms such as anxiety, depression and insomnia.  
The psychologist pointed out that these symptoms sharply 
limited the veteran's ability to function.  It was noted that 
he would be able to return to work later that month.  

The veteran was afforded a VA examination in May 1996.  He 
reported that he had been undergoing treatment, and took 
medication.  At that time he was taking Prozac on a daily 
basis, and at one time was treated with anti-depressants.  
However, he did report that he did not abuse alcohol while 
taking medication, but sometimes drank and got into bar 
fights.  He noted a history of divorce, financial problems, 
and difficulties with this employer.  He reported that he was 
unable to maintain regular employment.  He pointed out that 
he had been suspended from work, and feared losing his job.

The examiner observed that during the interview, the 
veteran's affect was anxious and concerned.  His speech was 
logical, coherent and relevant.  The examiner described the 
veteran as friendly, cooperative and appropriately dressed.  
The examiner reported the following symptoms: unable to sleep 
for three and one half hours without interruption; erratic 
appetite; constant flashbacks and nightmares, nightsweats 
about Vietnam experiences; survivor guilt; poor 
concentration; intrusive thoughts in the daytime; hyper 
reaction, and loud noises bothered him; organized thought 
processes; no auditory and visual hallucinations; adequate 
recent and remote memory; adequate insight and judgment as 
far as daily activities are concerned; and poor social 
adaptation.  The examiner determined that he was competent to 
handle his financial affairs.  The examiner reported a 
diagnosis of chronic, delayed PTSD.  

Of record is a May 1996 employee evaluation which reflects an 
opinion that the veteran needed to improve his work 
practices, which included using his time effectively.  His 
performance was rated as unsatisfactory.  

In an August 1996 decision, the rating for the veteran's PTSD 
was increased to 30 percent.  The rating was considered 
effective February 16, 1994.  

In 1997, VA received a copy of a July 1996 letter from a VA 
psychologist to the veteran's employer.  It was noted that 
the veteran complained of sleep disruption due to the 
recurrence of intense combat related dreams, which caused him 
to oversleep and be late for work.  The psychologist reported 
that the veteran was prone to such episodes from time to time 
due to his PTSD.  In a 1997 decision by a state 
administrative law judge, it was determined that the veteran 
was properly disqualified from the receipt of benefits 
because his separation from employment was due to misconduct, 
that is, falsification of time and travel records to show 
that he was working when he was actually in his local tavern 
or at home.. 

As per the Board's remand, the veteran was afforded a VA 
examination in May 1998.  The examiner observed that the 
veteran was in an agitated and restless state.  He claimed 
that his employer terminated him in February 1998.  There had 
been an ongoing investigation into time card irregularities, 
and he had conflicts with his co-workers and supervisor, and 
eventually he "lost it" and was fired.  Although he drinks, 
he claimed that it was not related to his being fired.  He 
tried to minimize his alcohol abuse problem.  The examiner 
noted that a review of the record did not reveal any recent 
treatment for alcohol abuse in any hospital.  He had been 
taking Prozac.  The veteran reported that his sleep has been 
impaired since a traumatic event during service, and that he 
can hardly sleep more than 3 1/2 hours without interruption.  
He reported that he has constant flashbacks, nightmares, and 
nightsweats about his Vietnam experience, and continues to 
have survivor guilt.  He was married from 1975 to 1977, and 
he was having financial problems at that time.  He married 
again in 1980, and was drinking heavily at that time.  The 
marriage ended in 1989 due to psychological problems.  He 
noted that the marriage was not stable from the beginning due 
to the infidelity of both parties.  He is being treated on a 
regular basis.  Loud noises bother him.  Since he has been 
fired from his job, he has been extremely upset and claims to 
be suicidal.  

During the interview, the examiner observed that the veteran 
was oriented to time, place and person.  His memory for 
recent and remote events was adequate.  He denied delusions 
or hallucinations, and did talk of things such as flashbacks 
and nightmares.  It was noted that he sustained six skull 
fractures in an automobile accident in 1986.  The examiner 
commented that there has not been any current hospital 
treatment.  He denied using alcohol.  He also claimed to have 
been involved in bar fights.  

The examiner diagnosed PTSD, chronic, delayed.  The examiner 
also addressed the Board's questions posed in the 1998 remand 
regarding alcoholism and PTSD.  The examiner pointed out the 
reported history that the problems with alcohol began after 
the veteran's discharge from service, and that the problem 
was currently under control.  The examiner opined that some 
of the symptoms associated with alcohol abuse could be things 
such as trouble at work and bar fights, and that the PTSD can 
cause anger and similar problems.  Regarding sleep 
impairment, the examiner felt that the alcohol and PTSD could 
be the cause of that problem.  The examiner further noted 
that alcohol will not cause the hyperalert reaction, 
nightmares, nightsweats and flashbacks, and that those 
symptoms are related to PTSD.  

The examiner reported that the veteran's Global Assessment 
Function (GAF) was 55.  The examiner pointed out that the 
veteran had constant trouble at work, and that he was 
recently fired.  He continued to have problems with his 
occupation and socially.  He had two relationships that did 
not work.  He claimed to have suicidal ideation, although he 
denied homicidal ideation.  The examiner felt that the 
veteran's quick temperament makes him difficult to work with.  



II.  Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his PTSD.  Thus the Board must consider 
the rating, and, if indicated, the propriety of a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability that would suggest the need for staged 
ratings. 

Service connection is currently in effect for PTSD, and the 
disability is rated under Diagnostic Code 9411.  Since the 
grant of service connection for PTSD the regulations for the 
evaluation of mental disorders were revised, effective 
November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
most recent supplemental statement of the case of February 
1997 addressed the new rating criteria.  Therefore, the 
veteran has been informed of the new criteria and their 
application.  

Under the old criteria, 38 C.F.R. § 4.132, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. A 70 percent rating is 
warranted when there is the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue.

Under the current criteria, 38 C.F.R. § 4.130, a 30 percent 
evaluation is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. 
App. 55 (1998).  In this case, the Board finds that the 
evidence indicates that the disability does not meets the 
criteria for a higher rating under either the old or the new 
criteria.  

Here, the evidence demonstrates that the veteran's PTSD 
produces a degree of social and industrial impairment.  For 
rating purposes, this must be distinguished from the effect 
of his alcohol abuse, which, even if (assuming, without 
deciding) it is secondary to service-connected PTSD, may not 
be a basis for compensation or increased compensation.  See 
Barela v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 2-98.  
The Board notes that the veteran lost his job due to 
falsification of time and travel records, not PTSD symptoms.

It is clear from the outpatient treatment records and the 
assessment of his condition on VA examinations, that the 
condition is chronic, requires care on a regular basis, and 
he needs to use medication.  The industrial impairment is 
evident as well.  The record reflects the veteran's 
difficulties maintaining employment, and that his employer 
eventually terminated him in 1998.  His GAF was noted to be 
55.  Under the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV), GAF scores from 51 to 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  In the 1998 examination report, the 
examiner did point out that some of the veteran's problems 
such as difficulties at work and getting into bar fights 
could be attributed to alcohol.  However, it was further 
noted that the PTSD produced anger and similar problems, and 
that his quick temperament made the veteran difficult to work 
with.  Regarding social impairment, it is clear from the 
evidence that the veteran has difficulties with 
relationships.  Overall, the disability picture appears to 
fit well within the "more than moderate but less than rather 
large" zone of "definite" social and industrial impairment 
under the old criteria.  Under the new criteria, the evidence 
shows disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  However, there is no flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of short- and long-term memory, 
or impairment of judgment and abstract thinking.  Therefore, 
there is no question as to which of the two evaluations 
should apply under the old criteria; under the new, the lower 
(30 percent) criteria are more closely approximated.  
38 C.F.R. § 4.7 (1999).  


The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9411, do not provide a basis to assign an evaluation higher 
than the 30 percent rating affirmed by this decision.  




Here, the preponderance of the evidence is against the 
veteran's claim for more than a 30 percent rating.  Therefore 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.


ORDER

Entitlement to a higher initial or staged rating for service-
connected PTSD is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

